*255Judgment, Supreme Court, New York County (Michael Ambrecht, J.), rendered September 9, 2002, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to 3 to 6 years, unanimously affirmed.
The court properly denied defendant’s application to withdraw his guilty plea and properly declined to assign new counsel for purposes of that application. The record establishes that the application was without merit, because defendant’s plea was voluntary and was entered with the effective assistance of counsel (see People v Ford, 86 NY2d 397, 404 [1995]). There was no conflict of interest requiring appointment of new counsel (see Cuyler v Sullivan, 446 US 335, 348-350 [1980]) since, in his response to a question from the court, defendant’s attorney did not take a position adverse to his client, become a witness against his client or provide the court with damaging factual information (see People v Brooks, 299 AD2d 226 [2002], lv denied 99 NY2d 626 [2003]; compare People v Rozzell, 20 NY2d 712 [1967]). Concur—Tom, J.E, Andrias, Saxe, Ellerin and Marlow, JJ.